Citation Nr: 0712610	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to November 26, 2003 
for the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD



C. Trueba, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.  He was awarded the Combat Infantry Badge 
(CIB) during his service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran is a combat veteran.  He was first diagnosed 
with PTSD in June 1993.  Subsequently, July 1994 examination 
reports contradicted the prior diagnosis of PTSD. 

2.  In November 1994, the RO denied the veteran's claim of 
service connection for PTSD on the grounds that he did not 
have a firm diagnosis of PTSD.  The veteran did not timely 
appeal this denial, and thus it became final.

3.  In June 1999, the provisions of 38 C.F.R. § 3.304(f) were 
amended, effective March 7, 1997, in part to eliminate the 
requirement that there be a "clear diagnosis" of PTSD.  
However, the revised provisions required that there be a 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), and that such diagnosis must conform to the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV).

4.  On November 26, 2003, the veteran submitted a new claim 
of service connection for PTSD, which was granted in an April 
2004 rating decision effective the date of claim. 

5.  The claim was reviewed at the request of the veteran more 
than one year after the effective date of the new law or VA 
issue, and the veteran met the eligibility criteria as of the 
date of the change in law.  Therefore, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request to review.


CONCLUSION OF LAW

The criteria have been met for an effective date of November 
26, 2002 for the grant of service connection for PTSD, 
pursuant to a liberalizing law.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 
3.159, 3.400 (2006); 64 Fed. Reg. 32,807-32,808 (June 18, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

In December 2003, the RO advised the veteran and his 
representative of VA's responsibilities to notify and assist 
the veteran in his application to reopen the claim of service 
connection for PTSD, and what was required to prove a claim 
for service connection; however, the letter did not provided 
notice of the type information and evidence necessary to 
assign an effective date.  This notice was not provided until 
December 2004.  The notice was, therefore, untimely.  Thus, 
the Board finds that in light of Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007), there is notification 
error.  

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is first-element notice error regarding the information 
and evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the veteran to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  Here 
the veteran is appealing the initial effective date assigned.  
The Board finds that the Court's holding in this case is 
likewise applicable to the initial effective date assigned.  
In the present case, the veteran has not asserted any reason 
why VA's failure to provide timely first-element notice with 
respect to the initial effective date assigned has prejudiced 
him.  Additionally, since the April 2004 rating decision 
granting service connection for PTSD, the veteran has 
substantially participated in the appeals process.  He and 
his representative have submitted arguments as to why an 
earlier effective date is warranted for the grant of service 
connection for PTSD.  Also, the veteran received a December 
2004 notice letter, which outlined the legal criteria for the 
assignment of an earlier effective date, and he had an 
opportunity to respond.  In sum, the Board finds that the 
notice error did not affect the essential fairness of the 
adjudication.  There has been no prejudice from the notice 
error.  The veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The record reflects that the 
veteran's pertinent private medical records, VA medical 
records, and service medical records have been obtained and 
that the veteran's claims file is complete.  The veteran has 
not indicated that there is any additional evidence that has 
not been obtained which would be pertinent to his claim.  As 
such, the record is sufficient for a decision.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In this case, the veteran is a combat veteran as he was 
awarded a CIB during his service.  He was first diagnosed 
with PTSD in June 1993, but subsequent medical examination 
reports dated in July 1994 contradicted the prior diagnosis.  
As a result, in November 1994, after weighing the medical 
evidence, the RO denied the veteran's claim of service 
connection for PTSD on the grounds that he did not have a 
firm diagnosis of PTSD.  The veteran did not timely appeal 
this denial, and thus it became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (1996).

In June 1999, the provisions of 38 C.F.R. § 3.304(f) were 
amended, effective March 7, 1997, in part to eliminate the 
requirement that there be a "clear diagnosis" of PTSD.  The 
revised provisions required that there be medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), and 
that such diagnosis must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV).

Subsequently, on November 26, 2003, the veteran submitted a 
new claim of service connection for PTSD, along with a 
November 12, 2003 private medical report indicating the 
veteran had a diagnosis of PTSD.  The veteran's claim was 
reopened and granted by the RO in an April 2004 rating 
decision based on the newly submitted medial evidence.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1996).  
The veteran was awarded service connection for PTSD and a 70 
percent rating, effective November 26, 2003 (date of claim) 
as it was the later date between the date of claim and the 
date entitlement arose (November 12, 2003 being the date on 
the new private medical evidence).  38 C.F.R. § 3.400(r).

The veteran expressed disagreement in May 2004 with respect 
to the effective date assigned.  In essence, the veteran 
contends that on March 7, 1997, the VA made effective the 
DSM-IV subjective standard, which liberalized the criteria to 
establish service connection for PTSD.  The veteran further 
alleges that his PTSD started after he returned from Vietnam, 
that he meets the requirements of 38 U.S.C.A. § 5110(g), and 
thus that he is entitled to an effective date one year prior 
to the date he filed his claim. 

The Board notes that in fact, effective October 8, 1996, the 
VA adopted changes to 38 C.F.R. § 4.30 that established the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) [DSM-IV] as the 
basis for the nomenclature of the rating schedule for mental 
disorders. See 61 Fed.Reg. 52,700 (Nov. 1996 amendments).  
Before this date, the VA looked to previous editions of the 
DSM for guidance.

The Court held in Cohen v. Brown, 10 Vet. App. 128 (1997), 
that service connection for PTSD under 38 C.F.R. § 3.304(f) 
requires a "clear diagnosis of PTSD", which it in turn 
found was governed by the criteria established in the DSM. It 
was determined by the Court that the criteria for diagnosing 
PTSD in DSM-IV had substantially changed from that given in 
previous editions.  The DSM-IV was noted to have subjective 
criteria regarding the sufficiency of a stressor where 
previous editions had objective criteria. Based on this 
change, the Court ruled that VA adjudicators could no longer 
determine the sufficiency of a stressor to induce PTSD and 
that this was now a medical decision to be made by the 
appropriate health care professional.

With respect to liberalizing laws, the veteran's claim of 
service connection for PTSD was reviewed at his request in 
November 2003, and that request was received more than a year 
after the change in criteria.  Under 38 C.F.R. § 3.114(a)(3), 
if a claim is reviewed at the claimant's request more than a 
year after the effective date of the law, benefits may be 
authorized for one year prior to the date of receipt of the 
request.  See 38 C.F.R. § 3.114(a)(3).

As discussed above, in November 1994, the veteran's claim of 
service connection for PTSD was denied after the RO 
determined that he did not have a firm diagnosis of PTSD 
(after weighing the medical evidence of record including both 
positive and negative evidence of an actual diagnosis).  
Furthermore, the Board finds that the changes to 38 C.F.R. § 
4.130 effective October 8, 1996, in conjunction with the 
Court's decision in Cohen, have "liberalized" the law 
regarding the requirement of a "clear diagnosis of PTSD."  
The Cohen court determined that the criteria for diagnosing 
PTSD in DSM-IV had substantially changed from that given in 
previous editions, and that DSM-IV was noted to have a 
subjective criteria.  

The veteran is a combat veteran, and given that the November 
2006 private medical statement links his current diagnosis of 
PTSD to his combat experience in Vietnam, the Board finds 
that the veteran should be given the benefit of the doubt as 
to whether his 1993 diagnosis of PTSD met the required 
criteria for such diagnosis.  See 38 U.S.C.A. § 5107(b).  The 
Board further finds that his stressors do not need to be 
verified, and that at the time of the change in the law, he 
met the criteria required for a grant of service connection 
for PTSD, as subsequently established in the April 2004 
rating criteria. 38 C.F.R. § 3.304(f).  

As the veteran was first diagnosed with PTSD in June 1993 and 
met the eligibility criteria as of the date of the new law or 
VA issue, as well as that his claim was reviewed (in the 
April 2004 rating decision) at the claimant's request (on 
November 26, 2003) more than a year after the effective date 
of the law (changes in the regulation at 38 C.F.R. § 4.130 
(Effective October 8, 1996)), the Board finds that benefits 
may be authorized for one year prior to the date of receipt 
of the request.  


See 38 C.F.R. § 3.114(a)(3).  The veteran is granted an 
effective date of November 26, 2002, for his service-
connection PTSD.


ORDER

Entitlement to an effective date of November 26, 2002 for 
service connection for PTSD is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


